DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 17, filed on 4/5/2021, with respect to objection to claims 11-13 and 15-20 have been fully considered and are persuasive.  The objection to claims 11-13 and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-10:
The present invention describes a method for configuring a mobile radio comprises: - accessing a control profile comprising: an initial button configuration assigning a first group to a first push-to-talk button of the mobile radio; and a set of trigger conditions for reconfiguring the mobile radio; loading the initial button configuration onto the mobile radio at a first time; in response to detecting activation of the first push-to-talk button at a second time succeeding the first time, initiating communication between the mobile radio and the first group; accessing a set of contextual data representing an operational scenario of the mobile radio; detecting a 
(2) Regarding claims 11-17:


The present invention describes a method for configuring a set of mobile radios: -accessing a control profile comprising: an initial button configuration: assigning a set of users, of the set of mobile radios, to a first push-to-talk button of each radio in the set of mobile radios; assigning a first subset of users in the set of users, of a first subset of mobile radios in the set of mobile radios, to a second push-to-talk button of each mobile radio in the set of mobile radios; and a set of trigger conditions comprising a first trigger condition corresponding to a new button configuration; at a first time, loading the initial button configuration onto the set of mobile radios; in response to detecting activation of the first push-to-talk button of a first mobile radio in the set of mobile radios at a second time succeeding the first time, initiating communication amongst the set of mobile radios; in response to detecting activation of the second push-to-talk button of a second mobile radio in the set of mobile radios at a third time succeeding the first time, initiating communication amongst the first subset of mobile radios; accessing a set of contextual data associated with an operational scenario of the set of mobile radios; detecting the first trigger condition based on the set of contextual data; in response to detecting the first trigger condition: notifying the first subset of users of a transition from the initial button configuration to the new button configuration, the new button configuration assigning a second subset of users of a second subset of mobile radios in the set of mobile radios to the second push-to-talk button; and at a fourth time, loading the new button configuration onto the second subset of mobile radios; in response to detecting activation of the first push-to-talk button of a third mobile radio in the set of mobile radios at a fifth time succeeding the fourth time, initiating communication amongst the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/10/2021